
	

113 HRES 653 IH: Recognizing the 45th anniversary of Stonewall.
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 653
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2014
			Mr. Nadler submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing the 45th anniversary of Stonewall.
	
	
		Whereas the Stonewall Inn opened on or about March 18, 1967, at 51–53 Christopher Street in the
			 Greenwich Village neighborhood of New York City, New York;
		Whereas the Stonewall Inn was a bar primarily patronized by a diverse cross-section of the lesbian,
			 gay, bisexual, and transgender community and it became a very popular
			 institution;
		Whereas at around 1:20 a.m. on June 28, 1969, police raided the Stonewall Inn, closing the bar and
			 forcing patrons outside;
		Whereas such raids were among the many ways in which government harassed and discriminated against
			 members of the lesbian, gay, bisexual, and transgender community during
			 this period, which included, for example, prohibiting dancing with a
			 person of the same sex or wearing clothing more typical for another
			 gender, terminating one’s employment, and using entrapment to arrest
			 people;
		Whereas early on the morning of June 28, 1969, after the raid, years of frustration and anger among
			 members of the lesbian, gay, bisexual, and transgender community at being
			 harassed and unfairly targeted by government boiled over into a conflict
			 with police;
		Whereas thousands returned to the Stonewall Inn on the night of June 28, 1969, to express their
			 support of basic freedoms, equality, and fair treatment for lesbian, gay,
			 bisexual, and transgender Americans, chanting such slogans as “Gay Power”,
			 “We Want Freedom Now”, and “Equality For Homosexuals”;
		Whereas protests occurred again around the Stonewall Inn on the night of July 2, 1969;
		Whereas the series of protests at the Stonewall Inn, often referred to as “Stonewall”, marked a
			 watershed event in which lesbian, gay, bisexual, and transgender Americans
			 dramatically showed a growing determination to publicly resist government
			 discrimination and harassment;
		Whereas Stonewall sparked a remarkable increase in activism and action by lesbian, gay, bisexual,
			 and transgender Americans across the country to advocate for equal rights;
		Whereas, on June 28, 1970, thousands of lesbian, gay, bisexual, and transgender Americans took part
			 in the Christopher Street Liberation Day march from Greenwich Village to
			 Central Park to mark the first anniversary of Stonewall;
		Whereas people in Chicago, Los Angeles, and San Francisco also marched or gathered on June 27–28,
			 1970, to remember the first anniversary of Stonewall;
		Whereas in 1989, the section of Christopher Street in front of the Stonewall Inn was renamed
			 “Stonewall Place”;
		Whereas in 1999, the building at 51–53 Christopher Street that used to be the Stonewall Inn,
			 Christopher Park, and the immediately surrounding area were listed on the
			 National Register of Historic Places;
		Whereas in 2000, the building at 51–53 Christopher Street that used to be the Stonewall Inn,
			 Christopher Park, and the immediately surrounding area were listed as a
			 National Historic Landmark;
		Whereas inspired by Stonewall, lesbian, gay, bisexual, and transgender pride parades and festivals
			 occur in cities across the country and the world every June;
		Whereas in recognition of Stonewall, Lesbian, Gay, Bisexual, and Transgender Pride Month is
			 celebrated every June; and
		Whereas a great deal of progress has been made in achieving equal rights for lesbian, gay,
			 bisexual, and transgender Americans since Stonewall occurred 45 years ago,
			 but much work remains to be done: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the 45th anniversary of Stonewall;
			(2)honors those who participated during Stonewall and since that time in the civil rights struggle of
			 lesbian, gay, bisexual, and transgender Americans; and
			(3)recommits itself to protecting and providing equal rights for all Americans, including those who
			 are lesbian, gay, bisexual, or transgender.
			
